Title: Editorial Note on Promissory Notes, 1781
From: 
To: 


The supply of promissory note forms that Franklin had printed in February, 1780, was depleted as of mid-April, 1781, when L’Air de Lamotte resumed writing notes by hand. On May 8, Lamotte wrote a set for “Jno” Kerlin, who signed for five louis (120 l.t.). This is the only recorded payment to a prisoner for the month of May. By June 9, a new set of forms had been printed.

Samuel Snow, Nicholas Tucker, and John Burnam presented themselves at Passy on June 9; each received three louis. Snow and Tucker, both having been in Forton prison, had been pardoned for exchange on December 11, 1779, but were still listed as inmates on May 8, 1781. John Howard, surgeon, received five louis on June 21. He had been in Mill prison since September 19, 1777.
Four men applied for assistance on July 4. Solomon Frazier, committed to Mill prison on October 14, 1780, John Hackett, who joined him on January 9, 1781, and George Curwen (Carvin), also imprisoned since January, escaped together on June 4. This was the second escape attempt for Frazier and Curwen, and Hackett’s sixth. At Dunkirk on June 27 they were aided by Francis Coffyn. Franklin gave three louis to Hackett and seven louis to both Frazier and Curwen. Capt. Gustavus Conyngham was the fourth man to sign promissory notes on July 4; see his letter to Franklin of that date, below.
Franklin dispensed five louis apiece to three prisoners in August: “Mich: Macnemara” signed a promissory note on August 1, Richard Billings on August 8, and Henry Nutter (Rutter) on August 29.
In September, the number of applicants increased. On September 17, William Granbray of North Carolina, Peleg Coffin of Boston, Thomas Kelley of North Carolina, and Jacob Milligan, of Philadelphia, each received five louis. Samuel Smedley (Franklin noted under his name, “Capt. of the Province Ship of Connecticut”) and John Hindman, of the eastern shore of Maryland, both received six louis on September 25. Smedley had been captured on October 24, 1780, while commanding the Hibernia, originally a British war sloop that had been taken by the Americans earlier in the year. He was committed to Mill prison in March, 1781, and escaped on August 25. For Hindman, see his letter of September 17, below. Franklin gave seven louis apiece to four men on September 30: Richard Honeywell, George Lehman, William Davis, and William Marshall.
On October 10, Stephen Cook of Salem was given four louis. William Coocke (Cooch) received the same amount on October 11; he had been committed to Forton on May 16, 1781. John Howland Rickard (Richard) signed notes for five louis on October 16, and Stephen Gregory received six louis on October 29.
